     Case 1:20-cv-00545-DAD-JDP Document 11 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK RILEY,                                    Case No. 1:20-cv-00545-DAD-JDP
12                          Plaintiff,                  ORDER CONSTRUING PLAINTIFF’S
                                                        MOTION TO DISMISS AS A NOTICE OF
13             v.                                       VOLUNTARY DISMISSAL
14    STUART SHERMAN, et al.,                           ECF No. 10
15                          Defendants.                 ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THIS CASE
16

17            On August 14, 2020, plaintiff, proceeding without counsel, filed a motion to dismiss case

18   with prejudice, ECF No. 10, explaining that he does not want to continue to litigate this action

19   and seeks to have his case dismissed. Plaintiff may voluntarily dismiss his case without a court

20   order by filing a notice of dismissal before the opposing party answers his complaint. Fed. R.

21   Civ. P. 41(a)(1)(A)(i). As defendants have not yet appeared in this case, plaintiff’s motion is

22   fairly construed as a notice of dismissal under Rule 41. The clerk is directed to close this case.

23
     IT IS SO ORDERED.
24

25
     Dated:         August 25, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
     Case 1:20-cv-00545-DAD-JDP Document 11 Filed 08/25/20 Page 2 of 2

 1   No. 204.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
